DETAILED ACTION
The present office action is in response to claims filed on 03/03/2021.  Claims 1 – 20 are currently pending in the application..  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites “said protection screen being facilitated at said outer end of said tunnel” in lines 1-2, which should recite “said protection screen being facilitated at each said outer end of said plurality of tunnels” for proper antecedent basis. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rainwater-proof mechanism” in claims 11 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0045 recites "Alternative rainwater-proof mechanisms can also be used at a location along the airflow path for a wall mount setting.  In Fig. 4, for example, a drip edge 113 is added on the upper inner wall of the extension pipe 109, and a ridge dam 114 (shaped similar to a drip edge) is added on the lower inner wall of the extension pipe 109".  Therefore, the Examiner interprets "rain-water proof mechanism" to be a drip edge on the upper inner wall of the extension pipe and a ridge dam on the lower inner wall of the extension pipe.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Breidert (U.S. Patent No. 2,428,545) in view of Raisanen (U.S. Patent No. 5,201,685).
Regarding Claim 1, Breidert shows (Figures 1 and 2): 
A natural wind pressure-driven air intake device (intake ventilator illustrated in Figures 1 and 2), comprising:
a plurality of tunnels (1001, see Annotated Figure 2 below; as illustrated in Figure 1, there are four tunnels 1001 arranged circumferentially) arranged around (as illustrated in Figures 1 and 2) a common chamber (5), each said tunnel (1001, see Annotated Figure 2 below) having an inner end (the horizontal end of 1001 at the connection to 5, as illustrated in Annotated Figure 2 below) connecting said common chamber (5) and an outer end (the vertical end of 1001 in which ambient air flows, as illustrated in Annotated Figure 2 below), said common chamber (5) having an aperture (the aperture at the bottom of 5, as illustrated in Figure 2) allowing airflow (ambient ventilation air) exit to a space (“air downwardly through conduit 5 into the area being ventilated”, Col. 2, lines 48-50) to be ventilated, wherein said airflow (ambient ventilation air) flows inward (as illustrated by the air flow arrows in Figure 2) from said tunnels (1001) into said common chamber (5),

    PNG
    media_image1.png
    600
    626
    media_image1.png
    Greyscale

However, Breidert lacks showing the inner end comprises an inflow valve, said inflow valve allowing only inward flow from said tunnels into said common chamber. 
In the same field of endeavor of natural wind pressure-driven intake devices, Raisanen teaches (Figure 1):
It is known in the natural wind pressure-driven intake device (intake apparatus, title) art to include a plurality of tunnels (12 on the left and 12 on the right, as illustrated in Figure 2) connected to a common chamber (70), wherein each tunnel (12) having an airflow valve (14) at its inner end (the bottom end of 12 at its connection to 70) connecting said common chamber (70), said airflow valve (14) allowing only inward flow (“allowing outside air through the outlet port and into the structure”, Col. 1, lines 30-33) from said tunnels (12) into said common chamber (70). 
Further, “each of the valves 14 of the apparatus 10 is a rectangular flap or panel formed of Styrofoam, which is a foam plastic with a high degree of insulation”, Col. 4, lines 1-3.  “To set the valve 14 to open at a predefined pressure differential in the structure in which the apparatus 10 is affixed, the counterweights 15 are slid to a predefined position…. Subsequently, as the static pressure in the structure reaches the predefined level, the flaps 14 are forced open from a closed, engaged position A to an open position B to allow air flow through the outlet port 13”, Col. 4, lines 50-62.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the inner end of each tunnel shown by Breidert to include an inflow valve, said inflow valve allowing only inward flow from said tunnels into said common chamber, as taught by Raisanen, to allow a user of the device to set a predefined pressure differential in the structure that must be reached before airflow airflow to exit into the space to be ventilated.  Further, the high degree of insulation provided by the inflow valve presents unnecessary escape of heat through the device when the inflow valve is in the closed position.    

Regarding Claim 2, Breidert shows (Figures 1 and 2): 
At least one of said tunnels (1001) contracting inwardly (as illustrated in Annotated Figure 2) with its said inner end (the horizontal end of 1001 at the connection to 5, as illustrated in Annotated Figure 2 below) being smaller than (as illustrated in Figure 2, the aperture of the inner end adjacent 5 is smaller than the aperture of the outer end in which air flows into the device) than said outer end (the vertical end of 1001 in which ambient air flows, as illustrated in Annotated Figure 2 below).

Regarding Claim 3, Breidert shows (Figures 1 and 2): 
Longitudinal axes (horizontal axis from 8 to 18) of said plurality of tunnels (1001, see Annotated Figure 2 above; as illustrated in Figure 1, there are four tunnels 1001 arranged circumferentially) being coplanar (as illustrated in Figures 1 and 2, the four tunnels 1001 are coplanar). 

Regarding Claim 4, Breidert shows (Figures 1 and 2): 
A longitudinal axis (the longitudinal axis parallel to 26, as illustrated in Figure 2) of at least one of (the left 1001 in Annotated Figure 2) of said plurality of tunnels (1001, see Annotated Figure 2 above; as illustrated in Figure 1, there are four tunnels 1001 arranged circumferentially) being out of plane (as illustrated in Annotated Figure 2, the axis parallel to 26 on the left 1001 is out of plane with the axis parallel to 26 on the right 1001) with longitudinal axes (the longitudinal axis parallel to 26, as illustrated in Figure 2) of rest of said plurality of tunnels (1001, see Annotated Figure 2 above; as illustrated in Figure 1, there are four tunnels 1001 arranged circumferentially). 

Claims 7, 10, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Breidert (U.S. Patent No. 2,428,545) and Raisanen (U.S. Patent No. 5,201,685), as recited in Claim 1 above, further in view of Mills et al. (U.S. Pre-Grant Publication No. 2020/0011555).
Regarding Claim 7, Breidert shows (Figures 1 and 2):
Said aperture (the aperture at the bottom of 5, as illustrated in Figure 2) and said common chamber (5). 
However, the combination of Breidert and Raisanen lacks teaching said aperture being connected with a second chamber allowing fluid communication between said common chamber and said second chamber, and said second chamber having a second aperture allowing fluid communication between said second chamber and said space to be ventilated. 
In the same field of endeavor of ventilation systems, Mills teaches (Figure 1):
It is known for a ventilation system (100) to include a plurality of tunnels (24) connected to a common chamber (120) and having an aperture (the aperture on the right side of 120, as illustrated in Figure 1) to permit airflow (as illustrated by air flow arrows in Figure 1) to a space to be ventilated (room supplied with fresh air, as illustrated in Figure 1), wherein
said aperture (the aperture on the right side of 120, as illustrated in Figure 1) being connected with a second chamber (130) allowing fluid communication (as illustrated by the air flow arrows in Figure 1) between said common chamber (120) and said second chamber (130), 
said second chamber (130) having a second aperture (aperture on the right side of 130 connected to 134) allowing fluid communication (via 134) between said second chamber (130) and said space to be ventilated (room supplied with fresh air, as illustrated in Figure 1). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the device shown by Breidert to include a second chamber connected to said common chamber, wherein said second chamber has a second aperture allowing fluid communication between said second chamber and said space to be ventilated, as taught by Mills, to allow a ductwork system to be attached to the device for precise fresh air delivery to different areas of the space to be ventilated.  

Regarding Claim 10, the combination of Breidert (Figures 1 and 2), Raisanen (Figure 1), and Mills (Figure 1) teaches:
Said second aperture (Mills: aperture on the right side of 130 connected to 134) being connected with (Mills: as illustrated in Figure 1) a tube (Mills: 134) extending away from (Mills: as illustrated in Figure 1) said second chamber (Mills: 130). 

Regarding Claim 13, Breidert shows (Figures 1 and 2):
Said aperture (the aperture at the bottom of 5, as illustrated in Figure 2) and said common chamber (5). 
However, the combination of Breidert and Raisanen lacks teaching said aperture being connected with a tube extending away from said common chamber. 
In the same field of endeavor of ventilation systems, Mills teaches (Figure 1):
It is known for a ventilation system (100) to include a plurality of tunnels (24) connected to a common chamber (120/130) and having an aperture (the aperture on the right side of 130, as illustrated in Figure 1) to permit airflow (as illustrated by air flow arrows in Figure 1) to a space to be ventilated (room supplied with fresh air, as illustrated in Figure 1), wherein
said aperture (the aperture on the right side of 130, as illustrated in Figure 1) being connected with a tube (134) extending away from (as illustrated in Figure 1) said common chamber (120/130).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the device shown by Breidert to include a tube connected to and extending away from said common chamber, as taught by Mills, to allow a ductwork system to be attached to the device for precise fresh air delivery to different areas of the space to be ventilated.  

Regarding Claim 18, the combination of Breidert and Raisanen teaches the claimed device except the device is further facilitated with an air filter.
In the same field of endeavor of ventilation devices, Mills teaches (Figure 1):
It is known in the ventilation device (100) art to provide:
an air filter (“the output vents can each have a hinged perforated removable grill to allow a replaceable filter to be inserted into and retained by the output vent”, Paragraph 0006) provided in an outflow aperture (132) of the device (100).
Further, “this replaceable filter serves to filter out the outdoor pollens and allergens from entering the home or structure”, Paragraph 0006.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the aperture of the common plenum shown by Breidert to include an air filter, as taught by Mills, to filter out the outdoor pollens and allergens from entering the space to be ventilated. 

Regarding Claim 19, the combination of Breidert and Raisanen teaches the claimed device except the device is further facilitated with an on/off switchable shutter to switch on or off said device.
In the same field of endeavor of ventilation devices, Mills teaches (Figure 1):
It is known in the ventilation device (100) art to provide:
an on/off switchable shutter (110) in the common plenum (120/130) to switch on or off (via 150) said device (100).
Further, “the remote controller 150 can be used by a user to command the local control unit 140 to apply a high, low, and a fresh air setting to the damper 110 with the ability to shut off the flow of fresh air if so desired”, Paragraph 0017.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the common plenum shown by Breidert to include an on/off switchable shutter to switch on or off the device, as taught by Mills, to allow the user the ability to shut off the flow of fresh air if so desired. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Breidert (U.S. Patent No. 2,428,545) and Raisanen (U.S. Patent No. 5,201,685), as recited in Claim 1 above, further in view of Tracy (U.S. Patent No. 2,194,878).
Regarding Claim 16, the combination of Breidert and Raisanen teaches the claimed device except the device being facilitated with at least one protection screen.
In the same field of endeavor of ventilation devices, Tracy teaches (Figure 2):
It is known in the ventilation device (device illustrated in Figure 2) art to provide:
a protection screen (22) provided at an outer end (the end of 21 through which ambient air enters) of a tunnel (the tunnel from 22 to 16, as illustrated by the air flow arrows in Figure 2) of the device (device illustrated in Figure 2).
Further, “hood 20 is provided with a bird screen 22”, Page 1, Col. 2, lines 21-22.
 It would have been obvious to one having ordinary skill in the art at the time of filing to modify the outer ends of the device shown by Breidert to be provided with a protection screen, as taught by Tracy, to prevent unwanted birds from entering the device and being trapped in the space to be ventilated. 

Regarding Claim 17, the combination of Breidert (Figures 1 and 2), Raisanen (Figure 1), and Tracy (Figure 2) teaches:
Said protection screen (Tracy: 22) being facilitated at (Tracy: as illustrated in Figure 2) said outer end (Breidert: the vertical end of 1001 in which ambient air flows, as illustrated in Annotated Figure 2 above) of said tunnel (Breidert: 1001). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Breidert (U.S. Patent No. 2,428,545) and Raisanen (U.S. Patent No. 5,201,685), as recited in Claim 1 above, further in view of Gage et al. (British Patent Publication GB2336202A).
Regarding Claim 20, Breidert shows (Figures 1 and 2):
Said aperture (the aperture at the bottom of 5, as illustrated in Figure 2), said common chamber (5), and said space (“air downwardly through conduit 5 into the area being ventilated”, Col. 2, lines 48-50) to be ventilated . 
However, the combination of Breidert and Raisanen lacks teaching the device is elevated with at least one hollow support allowing fluid communication between said common chamber and said space to be ventilated through said aperture and said hollow support.
In the same field of endeavor of ventilation devices, Gage teaches (Figure 1):
It is known for a ventilation device (device illustrated in Figure 1) to be elevated (as illustrated in Figure 1) by a hollow support (30) allowing fluid communication (as illustrated by air flow arrows in Figure 1) between a common chamber (16s) and a space (space ventilated by 26) to be ventilated through an aperture (aperture at the bottom of 16s connected to 30, as illustrated in Figure 1) and said hollow support (30). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the device shown by Breidert to include a hollow support connected to and extending away from said common chamber, as taught by Gage, to allow a ductwork system to be attached to the device for precise fresh air delivery to different areas of the space to be ventilated.  

Allowable Subject Matter
Claims 5, 6, 8, 9, 11, 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, the combination of Briedert and Raisanen teaches the claimed device except said inflow valve comprises a plurality of elongate flaps. 
Modifying the inflow valve comprising a single flap taught by Raisanen to comprise a plurality of flaps teaches away from the principle operation of Raisanen’s flap, which is adjustable via the attached counterweight to open at varying pressure differentials.  
Claim 6 depends from Claim 5. 
Regarding Claim 8, the combination of Briedert, Raisanen, and Mills teaches the claimed device except a cap being supported over said second aperture inside said second chamber, said cap being larger in diameter than said second aperture.
The prior art, either alone or in combination, does not teach or suggest a cap being supported over said second aperture inside said second chamber, said cap being larger in diameter than said second aperture
Regarding Claim 9, Briedert, Raisanen, and Mills teaches the claimed device except at least one drain orifice being facilitated at a lower perimeter of said second chamber. 
The prior art, either alone or in combination, does not provide motivation to add a drain orifice to the lower perimeter of Mills’ second chamber.
Regarding Claim 11, the combination of Briedert, Raisanen, and Mills teaches the claimed device except said tube having at least one rainwater-proof mechanism (as interpreted under 35 U.S.C. 112f above). 
The prior art, either alone or in combination, does not provide motivation to add at least one rainwater-proof mechanism (as interpreted under 35 U.S.C. 112f above) to Mills’ tube.
Claim 12 depends from Claim 11.
Regarding Claim 14, the combination of Briedert, Raisanen, and Mills teaches the claimed device except said tube having at least one rainwater-proof mechanism (as interpreted under 35 U.S.C. 112f above). 
The prior art, either alone or in combination, does not provide motivation to add at least one rainwater-proof mechanism (as interpreted under 35 U.S.C. 112f above) to Mills’ tube.
Claim 15 depends from Claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
NIlgen et al. (EP0607791B1, English Machine Translation provided herein and relied upon below) teaches an exhaust device (device illustrated in Figure 1) wherein the airflow outlets comprise a plurality of flaps (9).
Dahmen et al. (GB2040034A) teaches a natural ventilator (ventilator illustrated in Figure 1) comprising a plurality of inflow valves (60 and 62). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
12/13/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762